6. Programme for the Modernisation of European Enterprise and Trade Statistics (MEETS) (
- Before the vote:
rapporteur. - (DE) Mr President, ladies and gentlemen, allow me to make a very few remarks on this report, one aspect of which, as you know, is that it contributes to the process of deregulation and the reduction of red tape.
The report provides for an obligation on the Commission to report annually to Parliament, informing us how this process of cutting red tape and deregulating is proceeding and, we hope, how well it is succeeding. We in Parliament, however, can play a far more prominent role in this process. It is therefore my hope and wish that, in addition to this reporting obligation on the part of the Commission, we ourselves can be far more actively involved in this process, for example through our work in committee. The Committee on Economic and Monetary Affairs in particular can take the lead in these matters, which includes engagement in dialogue with Commissioner Verheugen and the Stoiber group.
Accordingly, we in Parliament still have work to do on this dossier, and I would like to take this opportunity to emphasise that point.